DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
	The rejection under 35 USC 103 over Beers (US 2014/0131676) is withdrawn.
New nonstatutory double rejections are made over the claims of US patent nos. 10,608,186; 11,024,807; 10,862,054 (provisional); and 11,081,647 (provisional).
  	A new rejection (provisional) is made under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20120242255).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1, 2, 4-7, 9, 11-18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,608,186.
With respect to claims 1, 2, 4-7, 9, 11-18, 20, and 21, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, patent claims read in part as follows:
	 
    PNG
    media_image1.png
    66
    379
    media_image1.png
    Greyscale

	….
	
    PNG
    media_image2.png
    52
    399
    media_image2.png
    Greyscale

	…
	
    PNG
    media_image3.png
    336
    397
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    702
    409
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    396
    401
    media_image5.png
    Greyscale

The patent claims do not appear to explicitly recite the presently elected species.
Still, Compound 61 in patent claim 13 has CD3 substituents on the left-sided ligand and a non-aromatic spiro polycyclic group.  Compound 63 has the non-aromatic polycyclic moiety with deuterium.  Compound 25 has a three-cycle moiety with O, N, CD3.  All four of the above compounds are Ir complexes.  Patent claims 14-19 are directed to OLED devices and consumer products.
	It would have been obvious for a composition and OLED device, as claimed in the patent, to have the presently claimed and elected compound, as within the limitations of the patent claims, because the patent is directed to an OLED device and compound.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1, 2, 4-7, 9, 11-18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,024,807. 
With respect to claims 1, 2, 4-7, 9, 11-18, 20, and 21, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, patent claims read in part as follows:
	
    PNG
    media_image6.png
    76
    389
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    164
    391
    media_image7.png
    Greyscale

	…
	
    PNG
    media_image8.png
    50
    398
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    250
    403
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    367
    840
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    303
    395
    media_image11.png
    Greyscale

The patent claims do not appear to explicitly recite the presently elected species.
Still, Compound 61 in patent claim 13 has CD3 substituents on the left-sided ligand and a non-aromatic spiro polycyclic group.  Compound 63 has the non-aromatic polycyclic moiety with deuterium.  Compound 46 has a three-cycle moiety with O, N, CD3.  All four of the above compounds are Ir complexes.  Patent claims 15-20 are directed to OLED devices and consumer products.
	It would have been obvious for a composition and OLED device, as claimed in the patent, to have the presently claimed and elected compound, as within the limitations of the patent claims, because the patent is directed to an OLED device and compound.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Claims 1, 5-7, 9, 11, 12, 15-17, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,862,054. 
This rejection is provisional in case the species election requirement is withdrawn.  With respect to present claims 1, 5-7, 9, 11, 12, 15-17, 20, and 21, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, patent claims read in part as follows:
	
    PNG
    media_image12.png
    51
    405
    media_image12.png
    Greyscale

	….
		
    PNG
    media_image13.png
    295
    414
    media_image13.png
    Greyscale

		
    PNG
    media_image14.png
    279
    416
    media_image14.png
    Greyscale

	Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  The patent is directed to organic electroluminescent materials and devices [Title] that are capable of functioning as phosphorescent emitters [1:18-24].  As shown with the above compounds, a compound has at least one aromatic ring and substituent with a direct bond and a non-aromatic polycyclic group.  Patent claims 19 and 20 are directed to consumer products with anodes, cathodes, and organic layers.
Claims 1, 5-7, 9, 11, 12, 15-17, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,081,647. 
This rejection is provisional in case the species election requirement is withdrawn.  With respect to present claims 1, 5-7, 9, 11, 12, 15-17, 20, and 21, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, patent claims read in part as follows:
	
    PNG
    media_image15.png
    557
    393
    media_image15.png
    Greyscale

		
    PNG
    media_image16.png
    270
    382
    media_image16.png
    Greyscale

	Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  The patent is directed to organic electroluminescent materials and devices [Title] that are capable of functioning as phosphorescent emitters [1:41].    Patent claim 9 has non-aromatic polycyclic groups as well as polycyclic groups.  Patent claims 14-16, 18, and 19 are directed to OLEDs and consumer products.
Claim Rejections - 35 USC § 103
Claims 1, 4- 7, 11, 12, 14-16, 20, and 21 are provisionally rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20120242255).
This rejection is provisional in case the species election requirement is withdrawn.
With respect to claims 1, 4- 7, 11, 12, 14-16, 20, and 21, Hashimoto teaches a compound which is capable of functioning as a phosphorescent emitter [0119] in an organic light emitting device [0082].  Anodes, cathodes, and layers are taught as well [0061].  The reference exemplifies the following Ir complexes at [0055]:

    PNG
    media_image17.png
    308
    375
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    751
    399
    media_image18.png
    Greyscale

The above formulas meet the present claim limitations.  The triazine group is the aromatic ring with a direct bond to a non-aromatic polycyclic ring.
Some “picking and choosing” may be required to arrive at the presently claimed invention.
Still, the above formulas meet the present claim limitations.  The triazine group is the aromatic ring with a direct bond to a non-aromatic polycyclic ring.
	It would have been obvious for a composition and OLED device, as claimed in the patent, to have the presently claimed formula, as within the teachings of Hashimoto, because the patent is directed to an OLED device and compound.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761